444 F.2d 539
ROLLFORM, INC., Plaintiff-Appellant,v.HOME TRANSPORTATION COMPANY, Inc., Defendant-Appellee.
No. 71-1096 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 13, 1971.

Edward L. Hardin, Jr., Hare, Wynn, Newell & Newton, Birmingham, Ala., for plaintiff-appellant.
Bibb Allen, London, Yancey, Clark & Allen, Birmingham, Ala., for defendant-appellee.
Appeal from United States District Court, Northern District of Alabama; Frank H. McFadden, District Judge.
Before COLEMAN, SIMPSON, and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966